UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3940 Strategic Funds, Inc (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 8/31 Date of reporting period: 11/30/10 The following N-Q relates only to the Registrants series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different N-Q reporting requirements. Separate N-Q Forms will be filed for these series, as appropriate. Dreyfus Conservative Allocation Fund Dreyfus Growth Allocation Fund Dreyfus Moderate Allocation Fund 1 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Conservative Allocation Fund November 30, 2010 (Unaudited) Registered Investment Companies99.2% Shares Value ($) Dreyfus Bond Market Index Fund 170,691 a 1,828,099 Dreyfus Emerging Markets Debt Local Currency Fund, Cl. I 36,788 a 526,070 Dreyfus Emerging Markets Fund, Cl. I 14,172 a 178,996 Dreyfus Global Absolute Return Fund, Cl. I 9,212 a,b 115,976 Dreyfus Global Real Estate Securities Fund, Cl. I 8,439 a 60,594 Dreyfus High Yield Fund, Cl. I 82,966 a 540,939 Dreyfus International Bond Fund, Cl. I 31,293 a 521,034 Dreyfus International Stock Index Fund 8,963 a 126,561 Dreyfus International Value Fund, Cl. I 13,454 a 148,667 Dreyfus Midcap Value Fund, Cl. I 4,575 a 143,800 Dreyfus Newton International Equity Fund, Cl. I 7,721 a 132,331 Dreyfus Research Growth Fund, Cl. Z 87,785 a 769,000 Dreyfus S&P Stars Opportunities Fund, Cl. I 6,530 a,b 138,687 Dreyfus Small Cap Stock Index Fund 7,489 a 145,886 Dreyfus Strategic Value Fund, Cl. I 26,482 a 698,593 Dreyfus Total Return Advantage Fund, Cl. I 132,977 a 1,845,725 Dreyfus U.S. Equity Fund, Cl. I 28,784 a 370,733 Dreyfus/The Boston Company Large Cap Core Fund 11,381 a 364,084 Dreyfus/The Boston Company Small/Mid Cap Growth Fund 10,819 a,b 142,914 International Stock Fund, Cl. I 8,251 a 106,691 Total Investments (cost $8,535,015) 99.2% Cash and Receivables (Net) .8% Net Assets 100.0% a Investment in affiliated mutual fund. b Non-income producing security. At November 30, 2010, the aggregate cost of investment securities for income tax purposes was $8,535,015. Net unrealized appreciation on investments was $370,365 of which $371,492 related to appreciated investment securities and $1,127 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Mutual Funds: Domestic 77.8 Mutual Funds: Foreign 21.4  Based on net assets. See notes to financial statements. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2010 in valuing the fund's investments: Level 1 - Unadjusted Quoted Level 2 - Other Significant Level 3 -Significant Assets ($) Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Mutual Funds 8,905,380 - - The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in open-end investment companies are valued at the net asset value of each underlying fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended November 30, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Growth Allocation Fund November 30, 2010 (Unaudited) Registered Investment Companies100.7% Shares Value ($) Dreyfus Bond Market Index Fund 44,948 a 481,390 Dreyfus Emerging Markets Debt Local Currency Fund, Cl. I 9,605 a 137,347 Dreyfus Emerging Markets Fund, Cl. I 22,011 a 278,000 Dreyfus Global Absolute Return Fund, Cl. I 50,553 a,b 636,457 Dreyfus Global Real Estate Securities Fund, Cl. I 46,013 a 330,371 Dreyfus High Yield Fund, Cl. I 21,692 a 141,434 Dreyfus International Bond Fund, Cl. I 8,176 a 136,123 Dreyfus International Stock Index Fund 13,869 a 195,834 Dreyfus International Value Fund, Cl. I 20,761 a 229,409 Dreyfus Midcap Value Fund, Cl. I 5,885 a 184,961 Dreyfus Research Growth Fund, Cl. Z 113,108 a 990,823 Dreyfus S&P Stars Opportunities Fund, Cl. I 8,420 a,b 178,835 Dreyfus Small Cap Stock Index Fund 9,598 a,b 186,976 Dreyfus Strategic Value Fund, Cl. I 34,149 a 900,861 Dreyfus Total Return Advantage Fund, Cl. I 35,006 a 485,890 Dreyfus U.S. Equity Fund, Cl. I 37,253 a 479,816 Dreyfus/Newton International Equity Fund, Cl. I 11,858 a 203,248 Dreyfus/The Boston Company Large Cap Core Fund, Cl. I 14,757 a 472,065 Dreyfus/The Boston Company Small/Mid Cap Growth Fund, Cl. I 13,884 a,b 183,409 International Stock Fund, Cl. I 12,830 a 165,892 Total Investments (cost $6,654,935) 100.7% Liabilities, Less Cash and Receivables (.7%) Net Assets 100.0% a Investment in affiliated mutual fund. b Non-income producing security. At November 30, 2010, the aggregate cost of investment securities for income tax purposes was $6,654,935. Net unrealized appreciation on investments was $344,206 of which $348,996 related to appreciated investment securities and $4,790 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Mutual Funds: Domestic 67.4 Mutual Funds: Foreign 33.3  Based on net assets. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2010 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Mutual Funds 6,999,141 - - The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in open-end investment companies are valued at the net asset value of each underlying fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended November 30, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Moderate Allocation Fund November 30, 2010 (Unaudited) Registered Investment Companies100.2% Shares Value ($) Dreyfus Bond Market Index Fund 209,320 a 2,241,813 Dreyfus Emerging Markets Debt Local Currency Fund, Cl. I 44,757 a 640,022 Dreyfus Emerging Markets Fund, Cl. I 38,675 a 488,467 Dreyfus Global Absolute Return Fund, Cl. I 67,684 a,b 852,139 Dreyfus Global Real Estate Securities Fund, Cl. I 61,211 a 439,493 Dreyfus High Yield Fund, Cl. I 100,763 a 656,978 Dreyfus International Bond Fund, Cl. I 38,208 a 636,163 Dreyfus International Stock Index Fund 24,716 a 348,997 Dreyfus International Value Fund, Cl. I 37,116 a 410,135 Dreyfus Midcap Value Fund, Cl. I 11,000 a 345,729 Dreyfus Newton International Equity Fund, Cl. I 21,092 a 361,520 Dreyfus Research Growth Fund, Cl. Z 211,494 a 1,852,685 Dreyfus S&P Stars Opportunities Fund, Cl. I 15,822 a,b 336,057 Dreyfus Small Cap Stock Index Fund 17,998 a 350,607 Dreyfus Strategic Value Fund, Cl. I 64,616 a 1,704,575 Dreyfus Total Return Advantage Fund, Cl. I 162,828 a 2,260,057 Dreyfus U.S. Equity Fund, Cl. I 70,050 a 902,242 Dreyfus/The Boston Company Large Cap Core Fund 27,741 a 887,429 Dreyfus/The Boston Company Small/Mid Cap Growth Fund 26,144 a,b 345,366 International Stock Fund, Cl. I 22,581 a 291,967 Total Investments (cost $15,704,324) 100.2% Liabilities, Less Cash and Receivables (.2%) Net Assets 100.0% a Investment in affiliated mutual fund. b Non-income producing security. At November 30, 2010, the aggregate cost of investment securities for income tax purposes was $15,704,324. Net unrealized appreciation on investments was $648,117 of which $655,339 related to appreciated investment securities and $7,222 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Mutual Funds: Domestic 72.8 Mutual Funds: Foreign 27.4  Based on net assets. See notes to financial statements. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2010 in valuing the fund's investments: Level 1 - Unadjusted Quoted Level 2 - Other Significant Level 3 -Significant Assets ($) Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Mutual Funds 16,352,441 - - The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in open-end investment companies are valued at the net asset value of each underlying fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended November 30, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Strategic Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: January 24, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: January 24, 2011 By: /s/ James Windels James Windels Treasurer Date: January 24, 2011 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
